Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.1      Page 1 of 20


                                                  :
                          UNITED STATES bISTRICT COURT
                      FOR THE EASTERN
                                 .
                                      DISTRICT
                                        I
                                               OF
                                               .
                                                  MICHIGAN
                               SOUTHE~ DIVISION

 In Re: AUTOMOTIVE PARTS                               2: 12-md-02311-SFC-RSW
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


 In Re: Shock Absorbers                                Case 2:15-cv-03305


 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 2:20-cv-U849
 ex rel. Xavier Becerra,
 Attorney General of the Sta.te of California         Complaint for Damages, Civil Penalties,
                                                      and InJunctive Relief
              Plaintiffs,                             Demand for Jury Trial
       v.

 Hitachi Automotive Systems, Ltd.


               Defendant



       The State of California, through Xavier Becerra, the .Attorney General, in his official

capacity as the chief law enforcement officer of the State of California, files this complaint

against Hitachi Automotive Systems, Ltd. ("Defendant" or "HIAMS"), and alleges:


                                     NATURE OF ACTION


  · 1. Defendant con.spired to. suppress and eliminate competition by agreeing to rig bids for,

       and to fix, stabilize, and maintain the price of certain Shock Absorbers sold to Suzuki

       Motor Corporation ("Suzul,<:i") and Toyota Motor Corporation ("Toyota") (collectively




                                                 1
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                   PageID.2      Page 2 of 20

                                                  I
                                                  I
                                           '      I

      "Automobile Manufacturers"). The.se pri~e-fixed parts were installed in automobiles

      purchased by Plaintiffs.
                                                  I




   2. For the duration of the conspiracy, from ~t least as early as the mid-1990's and

      continuing until as late as summer 2011, Defendant's actions resulted in fixing,

      stabilizing, and maintaining prices for certain Shock Absorbers. Due to Defendant's

      unlawful conduct, the State of California and its state agencies were deprived of open and

      fair competition when purchasing Shock Absorbers and paid higher-than-competitive

      prices for such parts and for automobiles installed with them.

   3. On Augu~t 9, 2016, the United States Department of Justice ("Department of Justice" or

      "DOJ") announced that Defendant agreed to pay at least a $55.48 million fine based on

      the Defendant's sales of certain Shock Absorbers to Toyota and plead guilty to

      participating in a combination and conspiracy to suppress and eliminate competition in

      the automotive parts industry by agreeing to allocate the market for, rig bids for, and to

      fix, stabilize, and maintain the prices of Shock Absorbers sold to Automobile

      Manufacturers in the United States and elsewhere .

  . 4. Defendant and its co-conspirators affected millions of dollars of commerce. The State of

      California, California businesses, and consumers suffered antitrust injury to their business

      or property due to Defendant's conspiracy to suppress and eliminate competition by

      agreeing to rig bids fori and to fix, stabilize,·and maintain prices and artificially inflate

      prices for.Shock Absorbers during the duration of the conspiracy.


                                 JURISDICTION AND VENUE


   5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

      and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

                                                 2
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                      PageID.3       Page 3 of 20



        the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

        U.S.C. § 1), as we.11 as s·ections 167~0 andl 17200 et seq. of the California Business and

        Professions Code.

     6. This Court has original jurisdiction over the subject matter of all caus_es of action alleged

        in this Complaint pursuant to 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

        jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

        state law claims are so related to the federal question claims that.they form part of the

        same case or controversy that would ordinarily be tried in one judicial proceeding.

     7. Venue is proper in the United States District Court, Eastern District of Michigan,

        pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

        Defendant and/or its Related Affiliate 1 transact business in the United States, including in

        this district, co,mmitted an illegal act, or are found in this district, and a substantial part of,

        the events giving rise to the claims arose in this district.


                                               PARTIES


                                               Plaintiffs


     8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

        enjoin Defendant from the violations alleged herein.

     9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

        including California state agencies, for damages, civil penalties, injunctive, and equitable

        relief.




 1
 for the purposes of this Complaint, Defendant's Related Affiliate is Hitachi Automotive
Systems Americas, Inc.
                                                    3
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                   PageID.4      Page 4 of 20


                             I              '       I,

    10. The Attorney Genera1 of California is thi chief legal officer of the State of California and
                  .
                             '             .:    I
                                                 I
                                                             .
        the enforcement authority of sections 16~20 and 17200 et seq. of the California Business
                                                    I
       and Professions Code, and ·is authorized ~o file Counts II, III, and IV. As California's
                                            '       I




       chief law enforcement officer, the Attorney General enforces California's antitrust laws,

       including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700;. 16770. The Attorney
                                                    I




       General is specifically authorized to obtain injunctive and other equitable relief,

       restitution, and civil penalties to redress unfair, unl~wful, and· fraudulent ~usiness

       practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                                Defendants


    11. Defendant Hitachi Automotive Systems, Ltd. is a Japanese corporation with its principal

       place of business in T?kyo, Japan.


                                  Co-Conspirators and Agents


    12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

       named as defendants in this lawsuit, and individuals, the identities of which are presently

       unknown, have participated as co-conspirators ·with the Defendant in the offenses alleged

       in this Complaint, and have performed acts and made statements in furtherance of the

       conspiracy or in furtherance of the anticompetitive conduct..

    13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

       conspirators with Defendant in the alleged offenses as Defendants.

    14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

       that the corporation engaged in the act, deed, or transaction by or through its officers,




                                                    4
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.5     Page 5 of 20



       directors, agents, employees, or representatives while they were.actively engaged in the

        management, direction, control, or transaption of the corporation's business or affairs.
                                                  :
    15. Defendant is also_ liable for acts of comp~nies it acquired through mergers or acquisitions

        which are done in furtherance of the alleged conspiracy.

   · 16. Defendant named herein acted as the agent or joint venture of or for the other co-

        conspirators with respect to the acts, violations, and ~ommon course of conduct alleged

        herein.


                                  FACTUAL ALLEGATIOijS


    17. Defendant and/or Related Affiliate engaged in the business of manufacturing and selling

        Shock Absorbers to automobile manufacturers for installation in vehicles manufactured

       and sold in the United States and elsewhere. "Shock Absorbers" are part of the

        suspension systems on automobiles. They absorb and dissipate energy to help cushion

       vehicles on uneven roads leading to improved ~ide quality and vehicle handling. Shock

       Absorbers are also called "dampers."

    18. Shock Absorbers are installed by original equipment manufacturers ("OEMs") in vehicles

       as part of the automotive manufacturing process. For vehicles, OEMs may purchase

        Shock Absorbers directly from component manufacturers, such as Defendant and/or

       Related Affiliate, or Defendant's co-conspirators. Alternatively, OEMs may purchase

        Shock Absorbers from "Tier 1 Manufacturers," who in turn procure Shock Absorbers

       from component manufactures such as Defendant and/or Related Affiliate, or

       Defendant's co-conspirators.

    19. When purchasing Shock Absorbers, OEMs issue Requests for Quotation ("RFQs") to

       automotive parts suppl~ers on a model-by-model basis when they purchase Shock

                                                 5
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.6      Page 6 of 20



      Absorbers. Automofore parts suppliers, including the Defendant, submit quotations to
                              :.                  i
       automobile manufacture~s in response to pQs. The winning bidder supplies parts to the

       automobile manufacturers for the lifespari of the car model, usually lasting four to six

      years. The bidding process for a certain car model starts approximately three years prior

       to the start of production.

   20. Defendant and/or Related Affiliate supplied Shock Absorbers to OEMs for installation in

       vehicles manufactured ·and sold in the United States and elsewhere. Defendant and/or

       Related Affiliate manufactured and sold Shock Absorbers: (a) in the United States for

       installation in vehicles manufactured and sold in the United States; (b) in Japan and

       elsewhere for export to the United States, and (c) in Japan and elsewhere for installation

       in vehicles manufactured in Japan and elsewhere, some of which Were then delivered and

       sold in the United Stat~s.


                     Structural Characteristics of the Automotive Parts Market


  · 21. The structural characteristics of the automotive parts market are conducive to a price-

      /fixing agreement, and have made collusion particularly attractive in this market. These

       characteristics include high barriers to entry and inelastic demand.

   22. There are substantial barriers to entry in the market for Shock Absorbers. It would

       require substantial initial costs associated with manufacturing plants and equipment,

       energy, transportation, distribution infrastructure, skilled labor, and long standing

       relationships with customers. These costs are considered high barriers to entry thereby

       making market entry more difficult if not altogether precluding it.




                                                 6
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                   PageID.7      Page 7 of 20



   23. Due to high barriers fo entry, incumbent ~rms have i·ncentive to collude and keep supra-
                                           .      I
      competitive prices. High barriers to entry also facilitate the maintenance of collusion
                                  .               '
                                                  I




      since incumbents do not face the risk of dew entrants engaging in price competition.

   24. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

      to changes in the price. Demand for a certain product is "inelastic" when an increase in

      price of the product creates only a small change in the quantity demanded of that product.

      Consumers of the product whose demand is inelastic would continue to buy it despite a

      price increas~. ·

   25. When customers are not sensitive to a price increase; a cartel can increase price and

      maintain relatively level sales volume. Thus, it could continue fo keep supra-competitive

      prices with reiatively stable demand and increase profit.


                                      Government Investigations


   26. The Department of Justice, as well as authorities in the European Union and Japan,

      started global, industry-wide investigations into possibli violations of the antitrust laws in

      the auto parts industry in 2010. The complete scope of the investigations is unknown.

   27. The Department of Justice publicly announced aspects of the investigation when FBI

      agents raided the offices and factories of suspected companies. _Since the raids, the

      investigation has continued to this date. So far 46 companies have been convicted and

      collective fines total more than $2.9 billion.

   28. In 2013, Defendant agreed to pay a $195 million fine and plead guilty to a participating

      in combinations and co.nspiracies to suppress arid eliminate competition in the automotive

      parts industry by agreeing to allocate the markets for·, rig bids for, and to fix, stabilize,

      and maintain the prices of ~tarter motors, alternators, air flow meters, valve timing

                                                 7
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.8      Page 8 of 20


                            :                     I
      control devices, fuel injection systems, el~ctronic throttle bodies, ignition coils, inverters
        -                   ,                     I
                            I                     '




      and motor generators sold to vehicle manhfacturers
                                              I
                                                         in the United States
                                                                           -
                                                                              and elsewhere.
                                                  I



      At that time, Defendant received credit fcir substantially assisting the DOJ's investigation.

      In the course of providing that assistance, however, Defendant. failed to uncover that it

      had also c~mspired to fix the_price of Shock Absorbers. As a result, when evidence of

      Defendant's collusion with other manufacturers of Shock Absorbers was uncovered, the

     - DOJ recommended a substantial increase in Defendant's criminal fine.

   29. On August 9, 2016, the DOJ announced that Defendant agreed to pay at least a $55.48

      million fine and plead guilty to participating in a combination and conspiracy to suppress

      and eliminate competition in the automotive parts industry by agreeing to allocate the

      market fot, rig bids for, and to fix, stabilize, and maintain the prices of certain Shock

      Absorbers sold to Automobile Manufacturers in the United States and elsewhere.

   30. In furtherance of the conspiracy, Defendant engaged in discussions arid attended

      meetings with co-conspirators involved in the-manufacture and sale of Shock Absorbers.

      During such meetings, Defendant and co-conspirators agreed to (a) allocate the supply of

      Shock Ab_sorbers .sold to automobile manufactures; (b) rig bids quoted to automobile

      manufacturers for such parts; and (c) fix, stabilize, and maintain· their prices.


                                       Trade and Commerce


   31. During the period of conspiracy, Defendant and/or Related Affiiiate, and Defendant's co-

      conspirators sold Shock Absorbers to autompbile manufacturers l~cated in various states

      in the United States in a continuous and uninterrupted flow of interstate and foreign trade

      and commerce. In addition, equipment and supplies necessary to the production and
                                .                                                          -
      distribution of Shock Absorbers sold by the Defendant and/or Related Affiliate, and

                                                 8
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                   PageID.9      Page 9 of 20



        Defendant's co-conspirators, as weil as payments for such parts sold by the Defendant
                                            '       '


        and/or Related Affiliate, and Deferidant's! co-conspirators, traveled in interstate and

        foreign trade and commerc·e.

    32. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

        volume of vehicles containing Shock Absorbers manufactured by the Defendant and its ·

        co-conspirators were sold to California state agencies, California businesses, and

        California consumers.

    33. The anticompetitive act was intentionally directed at the United States market for Shock

        Absorbers because the Defendant and its co-conspirators intentionally sold them to

        Automobile Manufacturers which in turn sold vehicles in the United States and in the

        State of California. The business activities of the Defendant and its co-conspirators in

        connection with the production and sale of Shock Absorbers that were the subject of this

        conspiracy were within the flow of, and substantially affected, interstate and foreign trade

        and commerce.


                         The Pass-Through of Overcharges to Consumers


   . 34. Defendant and its co-conspirators conspiracy to fix, stabilize, and maintain the price of

        Shock Absorbers at aitificial levels resulted in harm to Plaintiffs because it resulted in

        Plaintiffs paying higher prices for such parts and automobiles installed with them than

        they would have paid in the absence of the conspiracy. The entire overcharge at issue

        was passed on to the State of Caiifornia.


                                       Fraudulent Concealment




                                                    9   .
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                 PageID.10      Page 10 of 20


                 .
                              I                   I
                                                  I
    35. Throughout the perio9 of conspiracy, the pefendant and its co-c.onspirators affirmatively
                                                  '
                                   •              I


       and fraudulently concealed their unlawful/
                                               . i
                                                   conduct from Plaintiffs .
                              I                   '

    36. Even though Plaintiffs exercised re~sona~le diligence, they could not discover the

       violations of law alleged in this Complaint until long after the commencement of their

       conspiracy.

    37. Th~ Department of Justice began investigation into conspiracies in the auto part industry

       as early a~ 2010, but the complete scope of products and companies involved in the

       conspiracies has not been disclosed to the public yet.

    38. Defendant's participation in the conspiracy and conduct in furtherance of the goals of the

       conspiracy were not publicly known until the Department of Justice announced the plea

       agree.ment with Defendant on or about August 9, 2016.

    39. Plaintiffs could not have discovered the violations earlier than that time because the

       Defendant and· its co-conspirators conducted their conspiracy in secret, concealed the

       nature of their unlawful conduct and acts in furtherance of the goals of the conspiracy,

       and fraudulently conceal_ed their activities through various means and methods designed

       to avoid detection.

    40. Defendant and its co-conspirators successfull~ and affirmatively concealed the nature of

       their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

       following respects:

           a. By agreeing among themselves to meet at locations where the conspiracy was less

               likely to be detected;

           b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

               conspiracy, which is by its nature self-concealing; and



                                                 10
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                 PageID.11      Page 11 of 20


                              '     .              i
            c. By agreeing among themselves to ~eep the existence ofthe conspiracy secret,
                                                   !
                              i                    '
               including the tisage of secret code hames.
                  .      .    I                    .
                              i             '      !   .
    41. Plaintiffs had no kno'}'ledge ofDefendant:'s involvement in the alleged conspiracy orof
                              .                    I

        any facts or information that might p.ave led to the discovery of defendant's involvement

        in the conspiracy in the exercise ofreasonable diligence, at least prior to August 9, 2016
        l                                         :            •
        when the Department of Justice announc~d the ple_a agreement with HIAMS.

    42. Defendant and its co-conspirators effective, affirmative, and fraudulent concealment

        effectively prevented timely detection by Plaintiffs, and was a substantial factor in

        causing Plaintiffs' harm.


                                                Injury


    43. But for the Defendant and its co-conspirators' anticompetitive a~ts, Plaintiffs would have

        been able to purchase automobiles that incorporated Shock Absorbers at lower prices or

        at prices that were determined by free and open competition.

   · 44. Defendant and its co-conspirators' unlawful activities took place within interstate and

        foreign tr~de and commerce, and had direct, substantial, and reasonably foreseeable

        effect on United States and California commerce.

    45. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

        Plaintiffs 'were not able to purchase Shock Ab_sorbers and automobiles installed with them

        at prices that were determined by free and open competition. Consequently, Plaintiffs

        have been injured because they paid more than they would have paid in a free and open

        competitive market. There is a domestic injury that is concrete, quantifiable, and directly

        traceable back'to the Defendant and its co-conspirators' anticompetitive conduct.



                                                 11
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                   PageID.12      Page 12 of 20


                               I              '      I       .   .
     46. As Plaintiffs paid more than what they w9uld have paid absent the conspiracy, Defendant
                   .           ;                     i
        and its co-conspirators' conduct has resuhed in deadweight loss to the economy of the
                                     .       .       !

        State of California, including reduced output, higher prices, and reduction in consumer

        welfare ..

     47. As a direct and proximate result of the unlawful conduct alleged ,in this Complaint, the

        Defendant and its co-conspirators benefitted unjustly from the supra-competitive and

        artificially inflated prices. The unjust financial profits on the sale of Shock Absorbers

        resulted from their illegal and anticompetitive conduct.


                                     VIOLATIONS ALLEGED

                                                  Count!

                             (Violation of Section 1 of the Sherman Act)

     48. Plaintiffs 1ncorporate by reference and allege as if fully set forth. herein, each and every

        allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

        force, and effect.

     49. Defendant and its co-conspirators engaged in a conspiracy which unreasonably restrained

        the trade or coinmerce among the several States and with foreign nations; thus, their

        conduct v~olates Section 1 of the Sherman Act (15 U.S.C. §1). The State of California is

        entitled to reliefresulting from the Defendants' conduct.

     50. Defendant and its co-conspirators entered into a continuing agreement, understanding,

        and conspiracy to raise·, fix, maintain, and stabilize prices charged for Shock Absorbers

        during the period of conspiracy.




                                                    12
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.13       Page 13 of 20


                                   \                       I
                                   I                       I

    . 51. Their unlawful conduct in furtherance of tµe conspiracy was intentionally directed at the
                               ,'      •
                                           .   I       II
        United States market for Shock Absorbers
                                          ,     I
                                                  and had a substantial and foreseeable effect on
                                                       I
        interstate commerce by raising and fixing iprices of such parts in the United States.
                  •            •               I




    52. The State of California has been injured by being forced to pay artificially inflated prices

        for Shock Absorbers and automobiles ins~alled with such parts than they would have paid
                                                       '
        in the absence of the conspiracy.

    53. As a direct and proximate result of Defendant's conduct, Plaintiffs_have been harmed by

        being forced to pay supra-competitive prices that they would not have paid in the absence

        of the Defendant's conduct.

   . 54. The alleged contract, combination, or conspiracy is a per se violation of the federal

        antitrust laws.

    55. Unless permanently restrained and enjoined, Defendant will coritinue to umeasonably

        restrain fair and open competition for Shock Absorbers. Plaintiffs are entitled to an

        injunction against the Defendant to prevent and restrain the violations alleged herein.


                                                   Count II


        (Violation of the Cartwright Act, Business & Professions Code Section 16720)


   . 56. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

        allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

        force, and effect.

    57. Beginning at least as the rhid-1990's and continu1ng until as late as summer 2011,

        Defendant and its co-conspirators entered into and engaged in a continuing unlawful trust




                                                      13
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                 PageID.14      Page 14 of 20


                              i              I     i
        for the purpose of unteasonably restrainitj.g trade in violation of California Business and
                              '                    '

        Professional Code section 16720.

     58. Defendant and its co-conspirators violate~ California Business and Professional Code

        section 16720 by forming a continuing unlawful trust and arranging a concerted action

        among Defendant and its co-conspirators in order to fix, raise, maintain and stabilize

        prices of Shock Absorbers.

     59. In furtherance of the goals of the conspiracy, Defendant and its co-conspirators conspired

        to:

              a. fix, raise, maintain, and stabilize the price of certain Shock Absorbers;

              b. submit rigged bids for the award of Shock Absorbers contracts for automobile

                  manufacturers; and

              c. allocate markets for Shock Absorbers amongst themselves.

     60. The combination and conspiracy alleged herein has had, inter alia, the following effects:

              a. price competition· in the sale of Shock Absorbers has been restrained,

                  suppressed, and/or eliminated ih the State of California;

              b. prices for Shock Absorbers sold by Defendant and its co-conspirators have been

                  fixed; raised, maintained, and stabilized at artificially high and non-competitive

                  levels in the State of California; and

              c. Plaintiffs who purchased automobiles installed with price-fixed Shock

                  Absorbers have been deprived of the benefit of free and open competition.

     61. As a direct and proximate result of Defendant and its co-conspirators' unlawful conduct,

        Plaintiffs were injured in their business and property because they paid more for Shock

        Absorbers and automobiles installed with such price-fixed parts than they would have



                                                  14
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.15       Page 15 of 20
                               .,
                               '.
                               I

                               I'

        paid in the absence of;Defendant and its co-conspirators' unlawful conduct. As a result
                               i

        of Defendant and its co-conspirators' viol!ltion of section 16720 of the California
                                                    I
        Business and Professions Code, Plaintiffsibring this claim pursuant to section 16750(c)

        and seek treble damages and the costs of suit, including reasonable attorneys' fees,

        pursuant to section 16750(a) of the California Business and Professions Code. The

        California Attorney General is entitled to fines and civil penalties to the maximum extent

        permitted by law under California Business and Professions Code section 16755. The

        California Attorney Ge!1eral may also obtain injunctive relief under California Business

        and Professions Code section 16754.5.


                                              Count III


   (Violation of t4e Unfair Competition Law, Business and Professions Code Section 17200)


     62. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

        allegation set forth in the preceding paragraphs of this Complaint with the same·meaning,

        force, and effect.

     63. Beginning at least as early as the mid-1990's and continuing until as late as summer

        2011, Defendant and its co-conspirators committed acts of unfair competition, as defined

        by sections 17200, et seq., of the California Business and Professions Code.

     64. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendant and

        its co-conspirators, as alleged herein, constituted a common continuing conduct of unfair

        competition including unfair, unlawful and fraudulent business practices within the

        meaning of section 17200, et seq., of the California Business and Professions Code,

        including, but not limited to, the following:



                                                  15
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.16       Page 16 of 20

                              I
                              I                    I
              a. The violatidns bfsection 16720; et seq., of the California Business and
                              i                    '
                 Professions (Code, set forth abo~e, constitute unlawful acts within the meaning
                          .   I    .               ,           .

                  ~f section 17200 of the Califorriia Business and Professions Code;
                                                   '
              b. Defendant's acts, omissions, misrepresentations, practices, and nondisclosures,

                  as described above, whether or not in violation of section 16720, et seq., of the

                  California Business and Professions Code, and whethei· or not concerted or

                  independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

              c. Defendant's acts and practices are
                                                 /
                                                    unfair to· consumers of Shock Absorbers and

                  cif automobiles installed with price-fi'xed parts in the State of California, within

                 the meaning cif section 17200 of the California Business and Professions Code;

              d. Defendant's acts and practices are fraudulent or deceptive within the meaning of

                  section 17200 of the California Business and Professions Code; and

              e. Defendant's actions to solicit others to join.the conspiracy to suppress and

                  eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

                 maintain prices and/or artificially inflate prices for Shock Absorbers, whether

                  successful or not, are unfair business practices within the meaning of section

                  17200, et seq., of.the California Business and Professions Code.                       1:,


     65. The unlawful and unfair business practices of the Defendant and its co-conspirators

        caused Plaintiffs to pay supra-competitive and artificially inflated prices for Shock

        Absorbers and. automobiles installed with such parts. Plaintiffs were injured in their

        business and property because they paid more than they would have paid in the absence

        of the Defendant and its co-conspirators' unlawful conduct.




                                                  16
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                   PageID.17       Page 17 of 20



     66. The California Attornh General is entitle1 to recov(:!r civil penalties for the violations
                                I                    '
                                I                    ,
         alleged in this Compl~int not to exceed $21,500 for each violation of California Business
                       .        I                    I
                                '                    I



         and Professions Code section 17206.


                                               Count IV


                                         Unjust En,richment


     67. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

         allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

         force, and effect.

     68. Plaintiffs were deprived of economic benefit because tl).e Defendant and its co-

         conspirators' anticompetitive conduct created supra-competitive and artificially inflated'

         prices for.Shock Absorbers.

     69. Defendant and its co-conspirators enjoyed unjust financial profits which were derived

         from unlawful overcharges and monopoly profits. Their financial profits are

         economically traceable to overpayments for Shock Absorbers by Plaintiffs.

     70. The supra-competitive and artificially inflated price for Shock Absorbers, and unlawful
                                                          ,.


         monopoly profits enjoyed by the Defendant and its co-conspirators are a direct and

         proximate result of the Defendant and its co-conspirators' unlawful practices .

    . 71. It would lead to injustice if the Defendant and its co-conspirators could retain ariy of the

         unlawful financial profits that are a direct and proximate result of their engagement in
                   .                                                           '




         unlawful, unfair, and fraudulent conduct.

    · 72. As alleged in this Complaint, the Defendant and its co-conspirators have been unjustly

         enriched as a result of their wrongful conduct and by Defendants and their co-



                                                   17
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                  PageID.18      Page 18 of 20

                               i
                              i
        conspirators'- unfair cpmpetition. Plaintiffs are accordingly entitled to equitable relief

        including restitution lnd/or disgorg~ment: of all revenues, earnings, profits, compensation
                              ! .                      .

        and benef).ts which ~ay have been obtain:ed by the Defendant and its co-conspirators'
                              '                    '

        engagement in unlawful, unfair, and fraudulent conduct.
                                             \
     73. As alleged in this Complaint, the Defendant and its co-conspirators have been unjustly

        enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

        and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

        entitled to an injunction against Defendant in order to restrain the violations alleged

        herein and to equitable relief which includes restitution which may have been acquired by

        means of the Defendant and its co-conspirators' unfair and anticompetitive conduct.

        Plaintiffs are also entitled to civil penalties to the maximum extent permitted by law

        pursuant to section 17206, et seq., of the California Business and Professions Code.


                                          Prayer for Relief

                                    '
     74. Accordingly, Plaintiffs request that this Court:

              a. Adjudge and decree that Defendant violated the Sherman Act (15 U.S.C. §1);

              b. Adjudge and decree that Defendant's contract, conspiracy, or combination

                  constitutes an illegal and unreasonable restraint of trade in violation of the

                  Cartwright Act, section 16720, et seq., of the California Business and

                  Professions Code;

              c. Adjudge and decree that Defendant's contract, conspiracy, or combination

                  violates the Unfair Competition Law, section 17200, et seq., of the California

                  Business and Professions Code;



                                                 -18
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                 PageID.19       Page 19 of 20

                                                   I                                     \




            d. Awa;d to PlJi.ntiffs the ma~imuJi amount permitted under the relevant federal
                              I              ·     I
                              I
                 antitrust law;
                              I                    I

            e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant
                                                   I



                 to section 16750, et seq., of the California Business and Professions Code;

            f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

                 of the State of California) resulting from Defendant's illegal activities;

            g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

                 Defendant as a result of th.eir acts of unjust enrichment, or any acts in violation

                 of federal and. state antitrust or consumer protection statutes and laws, including

                 section 17200, et seq., of the California Business and Professions Code;

            h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

                 awarded at the highest legal rate from and after the date of service of the initial

                 complaint in this action;

            1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

                 California Business and Professions Code for each violation of California

                 Business and Professions Code section 17200, et seq., as set forth in this

                 Complaint;

            J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

                 the California Business and Professions Code for each violation of California

                 Business and Professions Code section 16720, et seq. as set forth in this

                 Complaint;

            k. Enjoin and restrain, pursuan~ to federal and state law, Defendant, its affiliates,

                 assignees, subsidiaries, successors, and transferees, and their officers, directors,



                                                 19
                                                                                                    /
Case 2:20-cv-11849-SFC-RSW ECF No. 1 filed 07/08/20                        PageID.20     Page 20 of 20

                                i                        '
                                ;                    I

                  partners; ag~nts and employees, :and all other persons acting or claiming to act
                                                     !       .                   .
                           . b eh aI lf" or.m
                    . t h eir
                   on                                  . h' th em, from contmumg
                                            . concert wit                   . . to engage many
                                                                                          .
                                                          I
                                                     I
                   anticompetitive conduct and froin adopting in the future any practice, plan,
                                                     I                               •




                  program, or device having a similar purpose or effect to the anticompetitive

                   actions set forth above;

              1. Award to Plaintiffs their costs, including reasonable attorneys' fees; and

               m. Order other legal and equitable relief as it may deem just and proper, including

                   such other rel~ef as the Cowi may deem just and proper to redress, and preve~t

                  recurrence of, the alleged violation in order to dissipate the anticompetitive

                  effects of the Defendant's violations, and to restore competition.


                                          Jury Trial Demand~d


     75. Plaintiffs demand trial by jury for all causes of action, claims,' or issues in this action

         which are triable as a matter of right to a jury.


   Dated: July 8, 2020                                       XAVIER BECERRA
                                                             Attorney General of California

                                                             /s/ Anik Banerjee
                                                             KATHl..,EEN E. FOOTE
                                                              Senior Assistant Attorney General
                                                             ·WINSTON H. CHEN
                                                             ANIK BANERJEE
                                                             CA State Bar No. 236960
                                                             Deputy Attorneys General
                                                             300 South Spring Street, Suite 1702
                                                             Los Angeles, CA 90013 .
                                                             Tel: (213) 269-6058
                                                              Anik.Banerj ee@doj.ca. gov
                                                             Attorneys for Plaintiffs




                                                   20
